Citation Nr: 0938582	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for right knee disability has been 
received.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2007 rating decision in which the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for right knee disability.  In March 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in September 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2007.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

During the Board  hearing, the Veteran's representative 
submitted copies of the Veteran's service treatment records 
directly to the Board, with a  waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.800 
, 20.1304 (2009).  

Also during the hearing, the Veteran requested, and the 
undersigned granted, a 30-day abeyance period for submission 
of additional evidence in support of the claim.  The Veteran 
has submitted additional evidence to the Board.  The Veteran 
has not waived initial RO consideration of this additional 
evidence; however, as the Board is reopening the Veteran's 
claim, the Board finds that the Veteran is not prejudiced by 
Board consideration of this evidence, in  the first instance, 
in adjudicating this aspect of the appeal.  

In characterizing the issue on appeal, the Board has 
considered the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in 
more detail below, here, the Veteran was previously denied 
service connection for a right knee disability disability.  
At the time of the prior denial, there were the same 
complaints made in connection with the current claim.  As 
such, any diagnosis made since the prior denial does not 
constitute a different right knee disability.  As  new and 
material evidence is required to reopen the claim for service 
connection-and, given the Board's favorable disposition of 
this matter-the  Board has characterized the appeal as 
encompassing both matters set forth on the title page.

The Board's decision reopening the claim for service 
connection is set forth below.  The underlying claim for 
service connection, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the  claim herein decided have been accomplished.

2.  In a January 2005 rating decision, the RO denied service 
connection for a right knee condition; although notified of 
the denial in a February 2005 letter, the Veteran did not 
initiate an appeal.  

3.  Evidence associated with the claims file since the 
January 2005 rating decision is not cumulative and redundant 
of evidence of record at the time of the prior denial, 
relates to unestablished facts necessary to substantiate the 
claim for service connection for a right knee disability, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2005 denial of service connection for a 
right knee condition is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the January 2005 
denial is new and material, the criteria for reopening the 
claim for service connection for  right knee disability are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the  favorable disposition of the request to reopen the 
claim for service connection for right knee disability, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this e aspect of the appeal have 
been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a January 2005 rating decision, the RO denied the 
Veteran's original claim for service connection for a right 
knee condition.  The pertinent evidence then of record 
consisted,  primarily, of service  treatment records, which 
reflect complaints regarding and treatment for the right 
knee.  On his February 1969 Report of Medical History, the 
Veteran reported  that he had surgery on his right knee in 
1967, before he entered active duty.  On examination for 
entrance into active duty in February 1969, a scar from an 
operation on the right knee was noted.  On the Veteran's 
separation examination report dated February 1971, it was 
noted that the Veteran had a medial meniscectomy and repair 
of collateral ligaments in 1967 with good results.  It was 
further noted that the Veteran had a full range of motion of 
his right knee.

,In denying the claim for service connection, the RO found 
that the  Veteran had submitted no current medical evidence 
and/or evidence of continuity of treatment since his military 
service to support his claim.  It was noted that the Veteran 
had a right knee disorder that existed prior to his military 
service, and that there was no evidence of a right knee 
condition incurred or aggravated by military service.

Although notified of the RO's January 2005 denial of the 
claim in a February 2005 letter, the Veteran did not initiate 
an appeal; hence, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

The Veteran sought to reopen his previously denied claim in 
November 2006.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's January 2005 rating decision, which denied service 
connection for a right knee condition.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the 
RO's January 2005  denial consists of private and VA 
treatment records, the transcript of the Veteran's Board 
hearing, and various written lay statements.  

At the time of the January 2005 rating decision, there was 
evidence of treatment for right knee problems during the 
Veteran's active service; however there was no evidence of a 
current, chronic right knee disability, or medical evidence 
of a nexus between a current right knee disability and 
service.  

In particular, additionally received medical evidence 
indicates that the Veteran has current , chronic right knee 
disability.  In this regard, a September 2007 record of VA 
treatment references extensive degenerative joint disease.  
An  August 2009 VA treatment record includes a notation that 
it is possible that the Veteran's present right knee symptoms 
are related to his complaints while on active duty  active 
duty.  During the Board hearing and elsewhere, the Veteran 
has alleged continuity of right knee symptoms since service.. 

The Board finds that the above-described  evidence is "new" 
in that it was not before agency decisionmakers at the time 
of the January 2005 final denial of the claim for service 
connection for a right knee disability, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses 
whether the Veteran currently has a right knee disability 
that may be medically related to  service.  Hence, this 
evidence relates to unestablished facts necessary to 
substantiate the claim for service connection for a right 
knee disability, and raises a reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
right knee disability are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for right knee disability has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection, on the merits, is 
warranted. 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

As indicated above, the record reflects current medical 
evidence of degenerative changes in the right knee, the 
Veteran's report of continuity of right knee symptomatology 
since service, and a medical notation that the Veteran's   
right knee symptoms may be related to his complaints while on 
active duty (without further comment).  On this record, the 
evidence is insufficient to decide the claim for service 
connection, on the merits.  However,  VA examination to 
obtain a more definitive medical nexus opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by fully stated rationale-is  
warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the reopened claim for 
service connection.  See 38 C.F.R. § 3.655(a),(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Denver VA Medical Center (VAMC), dated from April 2007 to 
November 2008.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent treatment records from the 
Denver VAMC (since November 2008), following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
service connection on the merits.  The RO's notice letter to 
the Veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for right knee disability.

Accordingly, this  matter is  hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Denver 
VAMC all  records of evaluation and/or 
treatment for the right knee , from 
November 2008 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for a right knee 
disability that is not currently of 
record.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current right knee disability/ties, to 
include degenerative joint disease.  Then, 
with respect to each diagnosed disability, 
the examiner should render an opinion, 
consistent with sound medical judgment as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during service.  

In rendering the requested opinion, the 
examiner should consider and discuss (a) 
the relationship, if any, between the knee 
injury and surgery prior to service and 
current right knee disability , and (b) 
the significance, if any of the right knee 
symptoms noted in service, and the 
Veteran's assertions of continuing right 
knee symptoms.  The physician should also 
consider the comments as to the 
possibility of a relationship between in 
and post-service knee symptoms in the 
August 2009 VA treatment record..

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for a right knee disability.  
If the Veteran fails, without good cause, 
to report to the scheduled examination, 
 in adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim for 
service connection, on the merits, in 
light of all pertinent evidence and legal 
authority.

8.  If the  benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental  SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


